                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                       :
ADOL T. OWEN-WILLIAMS, II
                                       :

     v.                                :   Civil Action No. DKC 18-0439

                                       :
MICHAEL L. HIGGS, JR., ESQ.,
et al.                                 :

                          MEMORANDUM OPINION

     Two motions are presently pending and ready for resolution in

this civil rights action.        Plaintiff Adol T. Owen-Williams, II

(“Plaintiff”) filed a motion for judgment, default judgment and/or

declaratory judgment in this civil rights action on May 4, 2018.

(ECF No. 8).     Defendants Michael L. Higgs, Jr., Katja Bullock,

Mark Uncapher, Richard Hansin, Joseph Gillin and the Montgomery

County Republican Central Committee (“Defendants”) filed a motion

to dismiss on May 11, 2018.1         (ECF No. 11).    The issues have been

briefed,   and   the   court   now    rules,   no    hearing   being   deemed

necessary.   Local Rule 105.6.       Because Plaintiff’s First Amendment

claim is barred under the res judicata doctrine and in any event

fails to demonstrate necessary state action, that claim will be




     1 Plaintiff’s complaint names two additional defendants,
Rakeshkumar Patel and Brad Botwin, who have not appeared in this
case and did not join in filing the motion to dismiss. (ECF Nos.
1, at 1-2; 11, at 1).     Because Plaintiff’s complaint will be
dismissed on grounds equally applicable to them, their lack of
participation is of no moment.
dismissed for failure to state a claim.          There is no independent

basis for federal jurisdiction over Plaintiff’s supplemental state

law claims and the court declines to consider them.            Accordingly,

all of Plaintiff’s claims will be dismissed.

I.   Background

     Plaintiff filed a complaint on February 12, 2018, alleging

that some of the Defendants violated his First Amendment Rights

under 42 U.S.C. § 1983.      (ECF No. 1, at 26-28).         Plaintiff also

asserts eight state law claims, including false arrest, false

imprisonment, malicious prosecution, abuse of process, assault,

defamation, breach of contract, and intentional infliction of

emotional distress.   (Id., at 17-33).

     Plaintiff’s claims stem from his long-standing involvement in

the Montgomery County Republican Central Committee (the “MCRCC”).

(ECF No. 1, at 2). Plaintiff states that the MCRCC named Plaintiff

as the MCRCC’s nominee to sit on the Board of Elections, but his

nomination did not come to fruition because it was not approved by

then Governor Martin O’Malley.      (Id., at 5).        He claims that, in

lieu of a seat on the Board of Elections, the MCRCC offered

Plaintiff the position of MCRCC Liaison to the Board of Elections.

Plaintiff   alleges   that   when       he   accepted   this    alternative

assignment, the MCRCC promised to elevate him as nominee to the

Board of Elections if a Republican later assumed the Governorship

                                    2
in Maryland.       Plaintiff accepted the role of liaison and attended

Board of Election meetings for four years in that capacity.

       Defendant Michael Higgs (“Higgs”) allegedly joined the MCRCC

in Fall, 2012 and, by the end of his first year on the MCRCC,

negotiated an agreement with then chairman Mark Uncapher wherein

Higgs would succeed Uncapher as chairman.                  (Id., at 5-6).       The

remainder of Plaintiff’s complaint explains how Higgs and other

members of the MCRCC mistreated Plaintiff, attempted to limit

Plaintiff’s participation in the MCRCC, and barred Plaintiff from

entering the MCRCC headquarters.             (Id., at 6-17).

       Plaintiff    filed   a   motion    for      judgment,     default   judgment

and/or    declaratory    judgment    on      May    4,   2018,   seeking    default

judgment in the amount of $10,300,000 “pursuant to Rule 8 [§§]

1254 & 1255.”      (ECF No. 8, at 2-3).         Defendants filed a motion to

dismiss the case with prejudice, enjoin new case filings, and

requested attorneys’ fees and costs on May 11, 2018.                       (ECF No.

11).     Defendants request dismissal under Federal Rule of Civil

Procedure 12(b)(1) based on lack of subject matter jurisdiction.

Defendants also seek dismissal under Rule 12(b)(6) for failure to

state a claim upon which relief can be granted because Plaintiff’s

§ 1983 claim is precluded under the doctrine of res judicata and

Defendants do not qualify as state actors.                (ECF No. 12, at 2-5).

Finally, because Plaintiff has filed two nearly identical cases

                                         3
against    Defendants,     they   also       request       an    injunction   barring

Plaintiff from filing future cases against them.                    (Id., at 11-12).

II.   Analysis

      A.     Motion to Dismiss

      A motion to dismiss for lack of subject matter jurisdiction

is    governed   by   Federal     Rule       of    Civil        Procedure   12(b)(1).

Generally,    “questions    of    subject         matter    jurisdiction      must   be

decided ‘first, because they concern the court’s very power to

hear the case.’”      Owens-Illinois, Inc. v. Meade, 186 F.3d 435, 442

n.4 (4th Cir. 1999) (quoting 2 James Wm. Moore, et al., Moore’s

Federal Practice § 12.30[1] (3rd ed. 1998)).                    The Plaintiff always

bears the burden of proving that subject matter jurisdiction

properly exists in federal court.             See Evans v. B.F. Perkins Co.,

a Div. of Standex Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999).

According to 28 U.S.C. § 1331, “[t]he district courts shall have

original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.”                         Courts

must “look no farther than the plaintiff’s complaint in determining

whether a lawsuit raises issues of federal law capable of creating

federal-question jurisdiction under 28 U.S.C. § 1331.”                      Custer v.

Sweeney, 89 F.3d 1156, 1165 (4th Cir. 1996).                Plaintiff’s complaint

asserts one federal cause of action pursuant to 42 U.S.C. § 1983,

alleging that Defendants violated his First Amendment rights.

                                         4
Because Plaintiff’s § 1983 claim arises under federal law, it

satisfies the requirements of subject-matter jurisdiction.

     The    sufficiency      of   Plaintiff’s         complaint   must   also   be

assessed under Rule 12(b)(6).        Presley v. City of Charlottesville,

464 F.3d 480, 483 (4th Cir. 2006).             A plaintiff’s complaint need

only satisfy the standard of Rule 8(a), which requires a “short

and plain statement of the claim showing that the pleader is

entitled to relief.”      Fed.R.Civ.P. 8(a)(2).            “Rule 8(a)(2) still

requires    a   ‘showing,’    rather     than     a    blanket    assertion,    of

entitlement to relief.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 n.3 (2007).       That showing must consist of more than “a

formulaic recitation of the elements of a cause of action” or

“naked   assertion[s]     devoid    of       further    factual   enhancement.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations

omitted).

     At this stage, all well-pleaded allegations in a complaint

must be considered as true, Albright v. Oliver, 510 U.S. 266, 268

(1994), and all factual allegations must be construed in the light

most favorable to the plaintiff, see Harrison v. Westinghouse

Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999) (citing Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)).                     In

evaluating the complaint, unsupported legal allegations need not

be accepted.     Revene v. Charles Cty. Comm’rs, 882 F.2d 870, 873

                                         5
(4th Cir. 1989).      Legal conclusions couched as factual allegations

are insufficient, Iqbal, 556 U.S. at 678, as are conclusory factual

allegations devoid of any reference to actual events, United Black

Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir. 1979).

        Ordinarily, an affirmative defense, such as res judicata,

which    must   be   raised   and   established   by   the   defense,   is   an

inappropriate consideration on a motion to dismiss.               Goodman v.

Praxair, Inc., 494 F.3d 458, 46 (4th Cir. 2007).               On the other

hand, “[i]n the limited circumstances where the allegations of the

complaint give rise to an affirmative defense, the defense may be

raised under Rule 12(b)(6), but only if it clearly appears on the

face of the complaint.”       Richmond, Fredericksburg & Potomac R. Co.

v. Forst, 4 F.3d 244, 250 (4th Cir. 1983) (citation omitted).

Moreover:

            [Although] an affirmative defense such as res
            judicata may be raised under Rule 12(b)(6)
            “only if it clearly appears on the face of the
            complaint,”    Richmond,    Fredericksburg     &
            Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4 th

            Cir. 1993), when entertaining a motion to
            dismiss on the ground of res judicata, a court
            may take judicial notice of facts from a prior
            judicial proceeding when the res judicata
            defense raises no disputed issue of fact, see
            Day v. Moscow, 955 F.2d 807, 811 (2d Cir.
            1992); Scott v. Kuhlmann, 746 F.2d 1377, 1378
            (9th Cir. 1984); Briggs v. Newberry County Sch.
            Dist., 838 F.Supp. 232, 234 (D.S.C. 1992),
            aff’d,    989   F.2d   491   (4th  Cir.   1993)
            (unpublished).


                                       6
Andrews v. Daw, 201 F.3d 521, 524 (4th Cir. 2000), cert. denied,

534 U.S. 840 (2001).     “Under res judicata, a final judgment on the

merits of an action precludes the parties or their privies from

relitigating issues that were or could have been raised in that

action.”   Allen v. McCurry, 449 U.S. 90, 94 (1980).         For a prior

judgment to bar an action on the basis of res judicata, the prior

judgment must be final, on the merits, and rendered by a court of

competent jurisdiction in accordance with due process; the parties

in the two actions must be either identical or in privity; and the

claim in the second action must be based upon the same cause of

action   involved   in   the   earlier   proceeding.   See    Grausz   v.

Englander, 321 F.3d 467, 472 (4th Cir. 2003).

     Plaintiff brought a similar case in 2015 that, when viewed in

combination with Plaintiff’s complaint here, fulfills all three

requirements of res judicata.        First, dismissal of Plaintiff’s

2015 claim with prejudice under Rule 12(b)(6) constituted a final

judgment on the merits.        See Owen-Williams v. Higgs, No. CIV.A.

RWT-15-1811, 2015 WL 4578421, at *2 (D.Md. July 27, 2015).          That

case was brought by Plaintiff against Michael Higgs, Katja Bullock,

Rakeshkumar Patel, Mark Uncapher, and the MCRCC.       A dismissal for

failure to state a claim is an adjudication on the merits.        McLean

v. United States, 566 F.3d 391, 396 (4th Cir. 2009).



                                    7
     Second, the Defendants named in the First Amendment claim

here are identical to those named in Plaintiff’s prior suit, namely

Michael   Higgs,   Rakeshkumar   Patel,   Katja   Bullock,   and   Mark

Uncapher. To the extent that he intended to include “other members

of the MCRCC,” those parties would be in privity with the earlier

named parties.

          Privity is a term without any “generally
          prevailing definition * * * which can be
          automatically applied to all cases involving
          the doctrine of res judicata,” Heaton v.
          Southern Ry. Co., 119 F.Supp. 658, 660
          (W.D.S.C.1954). It has been appropriately
          described as “an elusive concept, without any
          precise definition of general applicability *
          * * (which in essence) designates (for res
          judicata purposes) a person so identified in
          interest with a party to former litigation
          that he represents precisely the same legal
          right in respect to the subject matter
          involved,” Jefferson School of Social Science
          v. Subversive Act. Com. Bd., 331 F.2d 76, 83
          (D.C.Cir.1963). Or, as the Court similarly
          declared in Aerojet General Corp. v. Askew,
          511 F.2d 710, 719 (5th Cir. 1975), cert.
          denied 423 U.S. 908, 96 S.Ct. 210, 46 L.Ed.2d
          137, the term is sufficiently inclusive “under
          the federal law of res judicata (that) a
          person may be bound by a judgment even though
          not a party if one of the parties to the suit
          is so closely aligned with his interests as to
          be his virtual representative.” Perhaps,
          however, the most apt definition of “privity”
          in this connection was that phrased by Judge
          Goodrich   in   his  concurring   opinion   in
          Bruszewski v. United States, 181 F.2d 419 at
          423 (3d Cir.) cert. denied, 340 U.S. 865, 71
          S.Ct. 87, 95 L.Ed. 632 (1950):

          “Privity states no reason for including or
          excluding one from the estoppel of a judgment.
                                 8
            It is merely a word used to say that the
            relationship between the one who is a party on
            the record and another is close enough to
            include that other within the res judicata.”

Nash County Bd. of Ed. V. Bitmore Co., 640 F.2d 484, 493-94 (4th

Cir. 1981) (case names italicized).

     Third, Plaintiff’s pending § 1983 claim here is based upon

the same cause of action as his 2015 claim, namely that defendants

violated his First Amendment rights during his involvement in the

MCRCC.2    Res judicata “prevents litigation of all grounds for, or

defenses    to,   recovery   that   were   previously   available   to   the

parties, regardless of whether they were asserted or determined in

the prior proceeding.”       Brown v. Felsen, 442 U.S. 127, 131 (1979).

     Therefore, res judicata bars Plaintiff’s § 1983 claim against

Defendants.

     Plaintiff’s complaint also fails to meet the state actor

requirement of 42 U.S.C. § 1983.             Under § 1983, the alleged


     2 Federal courts have adopted the “transaction test” to
determine the identity of the causes of action.      See Adkins v.
                                         th
Allstate Ins. Co., 729 F.2d 974, 976 (4 Cir. 1984). Under this
test, claims are considered a part of the same cause of action
when they arise out of the same transaction or series of
transactions. In making this determination, courts consider such
pragmatic factors as “whether the facts are related in time, space,
origin, or motivation, whether they form a convenient trial unit,
and whether their treatment as a unit conforms to the parties’
expectations or business understanding or usage.” See Restatement
(Second) of Judgments § 24(2) (1982). Claims may also arise out
of the same transaction or series of transactions even if they
involve different harms or different theories or measures of
relief. Id.
                                 9
“conduct must be ‘fairly attributable to the State.’”             DeBauche v.

Trani, 191 F.3d 499, 506 (4th Cir. 1999) (quoting Lugar v. Edmondson

Oil Co., 457 U.S. 922, 937 (1982)); see also United States v.

Price, 383 U.S. 787, 794, n.7 (1966) (“In cases under [§] 1983,

‘under color’ of law has consistently been treated as the same

thing   as   the    ‘state   action’    required   under    the     Fourteenth

Amendment.”). The accused party must be a state official or engage

in an activity that is dominated by governmental authority and

results in a “close relationship with state actors.”                 DeBauche,

191 F.3d at 506.          A close relationship is characterized by “a

sufficiently close nexus between the State and the challenged

action of the regulated entity so that the action of the latter

may be fairly treated as that of the State itself.”                 Am. Mfrs.

Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 52 (1999) (quoting Jackson

v. Metro. Edison Co., 419 U.S. 345, 351 (1974)); see also Blum v.

Yaretsky, 457 U.S. 991, 1004 (1982) (finding that a sufficiently

close nexus exists when the State “has exercised coercive power or

has   provided     such   significant   encouragement,     either    overt   or

covert, that the choice must in law be deemed to be that of the

state”). The United States Court of Appeals for the Fourth Circuit

has enumerated four scenarios where a private party qualifies as

a state actor:

             (1) when the state has coerced the private
             actor to commit an act that would be
                                 10
          unconstitutional if done by the state; (2)
          when the state has sought to evade a clear
          constitutional duty through delegation to a
          private actor; (3) when the state has
          delegated a traditionally and exclusively
          public function to a private actor; or (4)
          when    the    state   has    committed  an
          unconstitutional   act  in   the  course of
          enforcing a right of a private citizen.

Andrews v. Fed. Home Loan Bank of Atlanta, 998 F.2d 214, 217 (4th

Cir. 1993).

     Defendants’ alleged First Amendment violations do not qualify

as state actions.    While the Supreme Court established that a

political organization can qualify as a state actor in Terry v.

Adams, 345 U.S. 461 (1953), lower courts have since clarified that

the state actor label applies to political organizations only when

the organization is “sufficiently involved . . . in the operation

of primary elections.”   Valenti v. Pa. Democratic State Comm., 844

F.Supp. 1015, 1017 (M.D.Pa. 1994); see also Banchy v. Republican

Party of Hamilton Cty., 898 F.2d 1192, 1196 (6th Cir. 1990) (stating

that a political club is a state actor when “acting under color of

state law insofar as they had been assigned an integral part in

the election process” and holding that election of political party

officers did not constitute such state action); White-Battle v.

Democratic Party of Va., 323 F.Supp.2d 696, 708 (E.D.Va. 2004),

aff’d, 134 F.App’x 641 (4th Cir. 2005) (The Norfolk City Democratic

Committee was not a “state actor for purposes of § 1983 liability”

                                 11
in Plaintiff’s action arising “out of the Plaintiff’s failed

attempts to become the Democratic nominee in the election for the

Clerk of the Norfolk Circuit Court.”).                   Plaintiff contends that

Defendants prevented him from participating in the MCRCC’s ongoing

events    and    speaking    at    the    Annual    Public     Leadership    Vote,

contributed to his unlawful arrest, and removed him from the MCRCC

altogether.      (ECF No. 1, at 7-16).          The allegations described in

Plaintiff’s complaint do not suffice to show that the MCRCC and

its members acted on behalf of or under state direction or law.

Plaintiff’s claims arise from the internal affairs of the MCRCC

and, as this court already clarified, “the court will not elevate

the internal conflicts of the MCRCC to a constitutional level.”

Owen-Williams        v.   Higgs,   2015    WL     4578421,    at    *2.     Because

Plaintiff’s § 1983 claim is barred under res judicata and fails to

allege conduct attributable to the state, it is dismissed with

prejudice according to Rule 12(b)(6).

      The remainder of Plaintiff’s claims arise under state law,

and   there     is   no   independent     basis    for    federal   jurisdiction.

Plaintiff is unable to demonstrate that his state claims fall

within federal subject matter jurisdiction based on diversity of

citizenship.3        Under 28 U.S.C. § 1367(c)(3), the court may decline


      3According to 28 U.S.C. §1332, “[t]he district courts shall
have original jurisdiction of all civil actions where the matter
in controversy exceeds the sum or value of $75,000 . . . and is
                                12
to exercise supplemental jurisdiction over state law claims if the

court   “has   dismissed   all    claims   over    which    it   has   original

jurisdiction[.]”    Bigg   Wolf    Disc.   Video    Movie    Sales,    Inc.   v.

Montgomery Cty., Maryland, 256 F.Supp.2d 385, 400 (D.Md. 2003).

In United Mine Workers of America v. Gibbs, 383 U.S. 715, 726

(1966), the Supreme Court cautioned that “[n]eedless decisions of

state law should be avoided both as a matter of comity and to

promote justice between the parties, by procuring for them a surer-

footed reading of applicable law.”         The Supreme Court went on to

say that “if the federal claims are dismissed before trial . . .

state claims should be dismissed as well.” Id.; see also Hinson v.

Norwest Fin. S.C., Inc., 239 F.3d 611, 617 (4th Cir. 2001)(“[W]e

conclude   that   under    the    authority   of   28   U.S.C.    §    1367(c),

authorizing a federal court to decline to exercise supplemental

jurisdiction, a district court has inherent power to dismiss the

case, or, in cases removed from State court, to remand, provided

the conditions set forth in § 1367(c) for declining to exercise

supplemental jurisdiction have been met.”).

     Because Plaintiff’s § 1983 claim, over which the court has

original jurisdiction, is dismissed for failure to state a claim,

the court declines to exercise supplemental jurisdiction over the


between—citizens of different states.” Plaintiff’s state claims
lack diversity of citizenship because Plaintiff and Defendants are
citizens of Maryland. (ECF No. 1, at 1-2).
                                13
remaining state law claims.               They will be dismissed without

prejudice.

        B.     Motion for Sanctions

        This is the second time Plaintiff has sued the same or similar

parties based on allegations relating to the internal affairs of

the MCRCC without sufficiently stating a claim.                See Higgs, 2015

WL 4578421.          Defendants request the sanction of a pre-filing

injunction enjoining Plaintiff from filing further complaints with

the court without first seeking court approval, but provide only

a singular case citation in support of their request.

        The All Writs Act, 28 U.S.C. § 1651(a) (2000), permits a

federal court to restrict access to the courts where it is shown

that a litigant is abusing that right through the repeated filing

of vexatious and malicious complaints.               See Cromer v. Kraft Foods

N. Am., Inc., 390 F.3d 812 (4th Cir. 2004).               District courts have

inherent power to control the judicial process and to redress

conduct that abuses that process, Silvestri v. General Motors

Corp., 271 F.3d 583, 590 (4th Cir. 2001) (citation omitted), and

there    are    no   exceptions   for     self-represented     litigants,      see

Haggins v. Tarwater, 2013 WL 1319400, *1 (W.D.N.C. 2013). However,

“use    of   such    measures   against    a   pro   se   plaintiff   should   be

approached with particular caution.”                 Cromer, 390 F.3d at 818

(quoting Pavilonis v. King, 626 F.2d 1075, 1079 (1st Cir. 1980).

                                        14
Issuance of a pre-filing injunction against any party requires

consideration of four factors:

            (1) the party’s history of litigation, in
            particular whether he has filed vexatious,
            harassing, or duplicative lawsuits; (2)
            whether the party had a good faith basis for
            pursuing the litigation, or simply intended to
            harass; (3) the extent of the burden on the
            courts and other parties resulting from the
            party’s filings; and (4) the adequacy of
            alternative sanctions.

Cromer, 390 F.3d at 818 (citing Safir v. U.S. Lines, Inc., 792

F.2d 19, 24 (2d Cir. 1986)).    A pre-filing injunction is generally

warranted   where   “a   litigant   who   has   a   history    of   vexatious

litigation is likely to continue to abuse the judicial process and

harass other parties.”     Safir, 792 F.2d at 24.

     Plaintiff’s litigation history certainly presents a record of

vexatious, harassing and duplicative lawsuits.                In the United

States District Court for the District of Maryland alone, Plaintiff

has filed at least eleven suits that were all resolved by remand,

dismissal, or summary judgment.4          Plaintiff has a pattern of


     4  Plaintiff has brought the following cases in the United
States District Court for the District of Maryland since 2009:
Owen-Williams v. Montgomery County Circuit Court, PJM-09-2076
(D.Md. Aug. 6, 2009); Owen-Williams v. Sallah, No. CIV.A. DKC-09-
2670, 2009 WL 3615081 (D.Md. Oct. 27, 2009); Owen-Williams v.
Palmer, No. PJM 09-2293, 2010 WL 761123 (D.Md. Feb. 26, 2010);
Owen-Williams v. City of Gaithersburg, No. CIV. PJM 10-185, 2011
WL 53082 (D.Md. Jan. 7, 2011); Owen-Williams v. City of
Gaithersburg, No. CIV. PJM 11-3354, 2012 WL 3038671 (D.Md. July
24, 2012), aff’d sub nom. Owen-Williams v. Cyran, 506 F. App’x 242
(4th Cir. 2013); Owen-Williams v. Maryland Motor Vehicle Admin. et
                                15
repeatedly suing the same or similar parties asserting the same or

similar claims.         Plaintiff’s duplicative claims continue despite

the court’s declaration that they are without merit. Consequently,

the Circuit Court for Montgomery County has already issued a pre-

filing injunction against Plaintiff that prevents him from filing

any claim without prior court approval, Owen-Williams v. Sallah et

al., Case No. 347120 (Mont.Cir.Ct., Md. Nov. 17, 2011), and this

court     has   enjoined      Plaintiff    from    pursuing     claims   against

Montgomery County without prior court approval, Owen-Williams v.

Kwarciany, No. CV PX-17-1112, 2018 WL 1316228 (D.Md. Mar. 13,

2018),    reconsideration       denied,    No.    8:17-CV-01112-PX,      2018    WL

4108074 (D.Md. Aug. 29, 2018).               When issuing the pre-filing

injunction against Plaintiff in the Circuit Court for Montgomery

County,    Judge       John   Debelius,   III     appropriately    stated   that

Plaintiff’s “repetitive, meritless lawsuits [are] filed without an

objective,      good    faith   belief    that    he   [will]   prevail.”       Id.

Finally, Plaintiff has wasted Defendants’ and the court’s time and

resources by continuing to pursue this litigation.                Although Judge


al., No. RWT-12-1828 (D.Md. Aug. 9, 2012); Owen-Williams v.
Montgomery County Circuit Court, PJM-11-2247 (D.Md. Aug. 9, 2012);
Owen-Williams v. Anne Arundel County Circuit Court, PJM-14-874
(D.Md. Mar. 27, 2014); Owen-Williams v. Higgs, No. CIV.A. RWT-15-
1811, 2015 WL 4578421 (D.Md. July 27, 2015); Owen-Williams v.
Maryland, No. CV RDB-18-0001, 2018 WL 3575075 (D.Md. July 25,
2018); Owen-Williams v. Kwarciany, No. CV PX-17-1112, 2018 WL
1316228 (D.Md. Mar. 13, 2018), reconsideration denied, No. 8:17-
CV-01112-PX, 2018 WL 4108074 (D.Md. Aug. 29, 2018).
                                16
Roger Titus already explained to Plaintiff that he “has no § 1983

claim” when Plaintiff filed this very case under a separate case

number in 2015, Plaintiff attempts to relitigate the case by filing

a new complaint alleging double the counts and naming additional

defendants.      Higgs, 2015 WL 4578421, at *2.        For almost a year,

Defendants have spent valuable time and money in their efforts to

resolve this case.       Plaintiff’s repetitive and meritless actions

indicate that alternative sanctions will not suffice and “exigent

circumstances” require the imposition of a pre-filing injunction.

Cromer,    390   F.3d   at   818.   A    pre-filing   injunction    is   most

appropriate because it will limit Plaintiff’s ability to file

frivolous actions while preserving his access to the court.               See

Whitehead v. Viacom, 233 F.Supp.2d 715, 726 (D.Md. 2002), aff’d

sub nom. Whitehead v. Viacom, Inc., 63 F. App’x 175 (4th Cir. 2003)

(Plaintiff will maintain the ability to “file lawsuits with leave

of the court and an accompanying affidavit.”).

     Plaintiff has a right to be heard before the recommended pre-

filing injunction is entered.           See Cromer, 390 F.2d at 819-20

(stating that a court must give a litigant notice and the right to

be heard before entering a pre-filing injunction).                 Plaintiff

received notice that the court may issue a pre-filing injunction

against him when Defendants requested such in their motion to

dismiss.     (ECF Nos. 11 & 12).          Plaintiff did not respond to

                                    17
Defendants’ motion.   Out of an abundance of caution and noting

Plaintiff’s pro se status, Plaintiff is advised that this court is

inclined to enjoin him from instituting any new civil cases against

defendants Michael Higgs, Katja Bullock, Rakeshkumar Patel, Mark

Uncapher, Richard Hansin, Brad Botwin, Joseph Gillin and the MCRCC

relating to Plaintiff’s former involvement in the MCRCC without

first obtaining approval from the United States District Court for

the District of Maryland.   Plaintiff is provided 14 days to show

cause as to why the court should not issue the injunction.

     Defendants also seek attorneys’ fees and costs.      Defendants

cite no authority for this relief.   The court’s authority to issue

such sanctions arises under Fed.R.Civ.P. 11, 28 U.S.C. § 1927 and

inherently according to Chambers v. NASCO, Inc., 501 U.S. 32

(1991).   Each mechanism presents its own requirements.

     Sanctions may be issued under Rule 11 (b)(1) & (2) “for any

improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation,” or if Plaintiff’s

claims are not “warranted by existing law.”     Procedurally, Rule

11(c)(2) requires the party seeking sanctions to move for sanctions

“separately from any other motion and [] describe the specific

conduct that allegedly violates Rule 11(b).”        Before issuing

sanctions, the court must also afford the offending party “notice

and a reasonable opportunity to be heard.”   Fed.R.Civ.P. 11(c)(1).

                                18
Defendants request for attorneys’ fees and costs is included in

the same motion as their request for dismissal and thus cannot be

granted   under   Rule   11   because   they   did   not   comply   with   the

requirements of Rule 11(c)(2).

     28 U.S.C. § 1927 provides that: “Any attorney or other person

admitted to conduct cases in any court of the United States . . .

who so multiplies the proceedings in any case unreasonably and

vexatiously may be required by the court to satisfy personally the

excess costs, expenses, and attorneys’ fees reasonably incurred

because of such conduct.”      § 1927 requires “a finding of counsel’s

bad faith as a precondition to the imposition of fees.” Brubaker

v. City of Richmond, 943 F.2d 1363, 1382 n.25 (4th Cir. 1991).             The

United States Court of Appeals for the Fourth Circuit has not

clarified whether § 1927 applies to pro se parties.            Other courts

of appeals have reached conflicting outcomes on the issue. Compare

Sassower v. Field, 973 F.2d 75 (2d Cir. 1992) (finding that § 1927

sanctions applied to a pro se plaintiff only because the plaintiff

was also a lawyer), with Wages v. I.R.S., 915 F.2d 1230, 1235 (9th

Cir. 1990) (“Section 1927 sanctions may be imposed upon a pro se

plaintiff[.]”).     This district previously held, albeit in an

unpublished decision, that § 1927 does not apply to a pro se party.

See Impactoffice LLC v. Hard, No. CV DKC 16-1675, 2016 WL 6600547,

at *2 (D.Md. Nov. 8, 2016) (“[S]anctions pursuant to § 1927 . . .

                                    19
may only be imposed on counsel[.]”). Consequently, sanctions under

§ 1927 are inapplicable due to Plaintiff’s pro se status.

     Finally, the court may award Defendants attorneys’ fees and

costs pursuant to the inherent power of the federal courts to

sanction bad faith litigants. See Chambers, 501 U.S. at 45-46

(noting that courts may impose sanctions where “a party has ‘acted

in bad faith, vexatiously, wantonly, or for oppressive reasons’”

(quoting Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S.

240, 258-59 (1975))); Roadway Express, Inc. v. Piper, 447 U.S. 752

(1980). Such sanctions apply with equal force to counsel or party,

see Blue v. U.S. Dep’t of Army, 914 F.2d 525, 533 (4th Cir. 1990),

and require a finding of bad faith, see Roadway Express, Inc., 447

U.S. at 766-67; Hutto v. Finney, 437 U.S. 678, 690 n.14 (1978)

(“An equity court has the unquestioned power to award attorney’s

fees against a party who shows bad faith by delaying or disrupting

the litigation[.]”);   Brubaker, 943 F.2d at 1382.       The above

discussion about Defendants’ request for a pre-filing injunction

clarifies that Plaintiff has acted in bad faith.         The court

declines to issue attorneys’ fees and costs at this time, however,

because sanctions are to be imposed sparingly and Defendant already

faces a pre-filing injunction.   See, e.g., Jacobs v. Venali, Inc.,

596 F.Supp.2d 906, 914 n.10 (D.Md. 2009).



                                 20
III. Conclusion

     For the foregoing reasons, the motion to dismiss plaintiff’s

complaint and enjoin new case filings, and request for attorneys’

fees filed by Michael L. Higgs, Jr., Katja Bullock, Mark Uncapher,

Richard Hansin, Joseph Gillin and the Montgomery County Republican

Central Committee will be granted in part and denied in part.   A

separate order will follow.



                                        /s/
                              DEBORAH K. CHASANOW
                              United States District Judge




                               21
